 Case 4:18-cv-00159-O Document 65 Filed 08/28/20            Page 1 of 55 PageID 1001



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

KATHIE CUTRER,                                   §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §       NO. 4:18-cv-00159-O
                                                 §
TARRANT COUNTY LOCAL                             §
WORKFORCE DEVELOPMENT                            §
BOARD d/b/a TARRANT COUNTY                       §
WORKFORCE SOLUTIONS, AND                         §
INSPERITY INC.,                                  §       Hon. Reed O’Connor
                                                 §
                                                 §
        Defendants.                              §


     APPENDIX IN SUPPORT OF PLAINTIFF’S BRIEF IN OPPOSITION TO
                       SUMMARY JUDGMENT


                                 TABLE OF CONTENTS

  TAB No.               Date                            Description                  Pages
   Tab 1          January 24, 2017                      TWC Charge                     1
   Tab 2           April 13, 2017                  Settlement Agreement                9
   Tab 3           April 15, 2017                     Email about CMS                  2
   Tab 4           April 17, 2017               Email Rescinding Agreement             1
   Tab 5           April 19, 2017              Retroactive Termination Letter          1
   Tab 6           April 15, 2017            Email About Voluntary Resignation         5
   Tab 7            May 17, 2017                   Second TWC Complaint                3
   Tab 8          August 28, 2017                 Inquiry Dismissal Notice             1
   Tab 9         February 28, 2018           Request for Right-to-Sue from TWC         6
   Tab 10          October 6, 2017                      EEOC Letter                   10
   Tab 11         August 28, 2020               Affidavit of Joshua Graham             2
   Tab 12        November 21, 2017                First Right-to-Sue Letter            1
   Tab 13          April 14, 2018                Second Right-to-Sue Letter            1
   Tab 14        November 22, 2019                   Published Opinion                10




Appendix in Support of Plaintiff’s Brief in Opposition                           Page 1 of 2
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20             Page 2 of 55 PageID 1002



                                             Respectfully Submitted,

                                             __________________________________
                                             Joshua Stewart Graham
                                             SBN: TX24080736

                                             Joshua Graham Trial Lawyers
                                             6924 Glenview Drive
                                             North Richland Hills, Texas 76180
                                             Telephone: 817-789-4000
                                             Facsimile: 817-789-4001

                                             Counsel for Kathie Cutrer




Appendix in Support of Plaintiff’s Brief in Opposition                           Page 2 of 2
      Case: 18-11092                    RESTRICTED Document: 00514822681                                                  Page: 6            Date Filed: 02/05/2019

            Case 4:18-cv-00159-O
            Case 4:18-cv-00159-O Document
                                 Document 14-1
                                          65 Filed 08/28/20
                                               Filed 07/09/18 Page
                                                               Page3 of 5577PageID
                                                                     5 of    PageID1003
                                                                                     190

EEOC Form 5 ( 11109)


                       CHARGE OF DI SCRIMINATIO N                                                           Charge Presented To:             Agency(ies) Charge N o(s):
            Thts form Is affected by the Pnvacy Act of 1974 See endosed Pnvacy Act
                   Statement and other 1nformat1on before completing th4s form.
                                                                                                               D     FEPA

                                                                                                               lKJ   EEOC                       450-2017-01343
                                             Texas W orkforce Commission Civil Rights Division                                                                and EEOC
                                                                           Stale or loclll Agency, if any
Name (Indicate Mr., Ms., Mrs )                                                                                       Home Phone (Inc/ Area Code)            Date a/Birth
 Kathie M. Cutrer
Street Address                                                                    Crty, State and ZIP Code
                                                                                                                                                    I
1516 Sandy B each Road , Azle, TX 76020


Named is the Employer, labor Organization. Employment Agency . Apprenticeship Committee, or State or local Government Agency Thall Believe
Dtscnminated Against Me or Others. (If more than two, list under PARTICULARS below .)
Name                                                                                                                 No Employees. Members     Phone No (lnclt.Jde Area Code)

TEXAS WORKFORCE SOLUTIONS                                                                                                 15 - 100                 (817) 413-4400
Street Address                                                                    Crty, State and Zl P Code
1320 So uth Unive rsity Drive, Fort Worth, TX 76107
                                                                                                                                                    Dat e:
Name                                                                                                                 No
                                                                                                                             RECE IVED
                                                                                                                          E~Mt    Members
                                                                                                                                                    -         -    ~



                                                                                                                                               Phon~t\Jin~u/6 ~ tq~a£.
                                                                                                                                                                             -
                                                                                                                            EEOC Da ti ~s
                                                                                                                                                    11 1    ().C () . ")..,
                                                                                                                                                     T    I Vo J    V   oJ   I&..
Street Address                                                                    Ctty, State and ZIP Code                 District Office
                                                                                                                                                    -06'00'
DISCRIMINATION BASED ON (Check appropnate box(es).)                                                                         DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                  Eartiest              Latest
  D        RACE        D       COLOR        D      SEX         D      RELIGION          D       NATIONAL ORIGIN                10-01-2016                11 -18-2016
       D       RETALIATION          D       AGE     [K]    DISABILilY             D         GENETIC INFORMATION
                 D         OTHER (Sp&afy)                                                                                           D        CONTINUING ACTION

THE PARTICULARS ARE (If addbonal pafJM IS needed, attach extra sheet(s)):
  On November 18, 2016, I was denied reasonable accommodation d ue to my disability by
  Management.

  RESPONDENT'S REASON FOR ADVERSE ACTION:

  On November 18, 2016, Kristi Davis, IT/Faci lity Unit Director and Tracy Cum mi ng, Workforce System
  Manager, presented me with an Employee Counseling Statement that requi red me to do activities that
  affect my reasonable accommodation request.

  DISCRIMINATION STATEMENT:

  I bel ieve that I have been discriminated against beca use of my disability, in violation of the
  Americans with Disabilities Act of 1990, as amended .
I want this charge filed With both the EEOC and the State or local Agency, if any. I            NOTARY- When necessaf}' for State and Local Agency Requirements
wtll adv1se the agencies if I change my address or phone number and I Will
cooperate fully wtth them In the processing of my charge in accordance wtth thetr
procedures.                                                                                     I swear or affimt that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                          the best of my knowledge. infomtation and belief.
                                                                                                SIGNATURE OF COMPLAINANT




      Jan 24, 2017              *~~~ SUBSCRIB:~::o~~E~                                          (month. day, year)

            Date                                Charping Party Signature                                                           ~f/f!!pt/y


                                                                                                                                                                   EEOC 12 of 248
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20      Page 4 of 55 PageID 1004




            COMPROMISE SETTLEMENT AGREEMENT AND RELEASE

   This Agreement is between Kathie M. Cutrer (“Cutrer” or “Claimant”) on the

one hand, and the Tarrant County Local Workforce Development Board

(“Board”) on the other. Collectively, the Board and Cutrer are referred to as “the

Parties.”

   WHEREAS, on or about January 24, 2017, Cutrer filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission and

the Texas Workforce Commission styled Kathie Cutrer v. Texas Workforce

Solutions, 1 Charge No. 450-2016-01150 and Kathie Cutrer v. Foods, Charge No.

450-2017-01343 (the “Charge”), alleging discrimination based on disability

arising out of her employment with Board; and

   WHEREAS, the Board vehemently denies, and continues to deny, all of

Cutrer’s allegations, and deny all liability; and

   WHEREAS, the Parties desire to fully, finally, and forever amicably settle all

disputes between them;

   NOW, THEREFORE, for and in consideration of the mutual promises,

agreements, and other consideration expressed in this Agreement, the receipt

and sufficiency of which is admitted, the Parties agree as follows:
   1. The Board agrees to pay Cutrer the total sum of thirty-three thousand

seven hundred fifty dollars ($33,750.00) (the “Settlement Amount”), by check or

draft jointly payable to Cutrer and her attorney, Joshua Graham & Associates,

PLLC, to be reported on an IRS Form 1099 under the Tax ID Number of

Cutrer’s attorney(s), “Box 14—Gross Proceeds Paid to an Attorney.”




   1   In the Charge, Cutrer incorrectly named her employer.


                                         1
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20               Page 5 of 55 PageID 1005



      2. The Settlement Amount shall be paid within seven (7) days after the

Effective Date of this Agreement.

      3. The right to payment of the Settlement Amount is expressly conditioned

on:

          a. Cutrer’s execution of this Agreement; and

          b. withdrawal by Cutrer of the Charge and dismissal thereof by the

      EEOC; and

          c. expiration of the revocation period contained in paragraph 7(c),
      below.

      4. The Effective Date of this Agreement shall be the last date upon which

each of the foregoing conditions has been fulfilled.

      5. Cutrer (on behalf of herself and her respective heirs, assigns, attorneys,

representatives, and other agents) hereby unconditionally, fully and completely

releases, acquits, forever discharges and holds harmless the Board and all of

its current and former members, principals, agents, employees, insurers,

reinsurers,     successors,   assigns,   attorneys,        and    other    representatives

(collectively referred to as “the Board Released Parties”) of and from any and all

claims,     demands,    actions,   causes       of   action,   suits,   debts,   contracts,

agreements, promises, liabilities, compensation, bonuses, losses, costs,

expenses and damages of any kind or character whatsoever (collectively

“Claims”), accrued or unaccrued, known or unknown, foreseen or unforeseen,

in law or in equity, whether or not asserted in the Charge, whether based on

contract, tort, or statute (including without limitation USERRA, the TEXAS

LABOR CODE, the TEXAS GOVERNMENT CODE, Title VII of the CIVIL RIGHTS ACT                OF

1964, the FAMILY AND MEDICAL LEAVE ACT, the AGE DISCRIMINATION IN EMPLOYMENT

ACT of 1967, the EQUAL PAY ACT, the FAIR LABOR STANDARDS ACT (“FLSA”), 42

U.S.C. §§ 1981, et. seq., the TEXAS WORKERS’ COMPENSATION ACT; or the Sabine-
                                            2
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20       Page 6 of 55 PageID 1006



Pilot doctrine”), whether arising directly or indirectly from Cutrer’s employment

with Board or otherwise, relating to any matter or thing which has occurred or

has failed to occur as of the Effective Date of this Agreement.

   6. Except as otherwise provided in this Agreement, the foregoing release

includes, but is not limited to:

       a. all Claims for wages, benefits, back pay, front pay, retirement or

   pension contributions, reinstatement or other equitable relief, damages,

   interest, retaliation, mental anguish, liquidated damages, intentional torts,
   defamation, liquidated damages, punitive damages, attorneys’ fees, costs or

   other expenses, and any and all other claims resulting thereby;

       b. all Claims related to the Charge and the facts and circumstances

   involved in the Charge;

       c. any actions, inaction, representations, omissions, or commissions by

   the Board Released Parties before the Effective Date of this Agreement, and

       d. any claim that this Agreement was induced by any fraudulent or

   negligent act or omission or results in or from any actual or constructive

   fraud, negligent misrepresentation, breach of fiduciary duty, breach of

   confidential relationship, or a breach of any other duty under law or in

   equity.
   7. In connection with Cutrer’s release of her rights under
the AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967:
       a. The release Cutrer is providing by this Agreement does
   not include a release of any claims arising after the date
   Cutrer signs this Agreement;
       b. Cutrer expressly acknowledges and warrants she has
   been afforded the right to, and has in fact, consulted with,
   her own counsel of choice and may, but need not, take up to
                                        3
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20          Page 7 of 55 PageID 1007



   twenty-one (21) days in which to decide whether to enter
   into this Agreement.
        c. Further, Cutrer may, within seven (7) days of the date
   she executes this Agreement withdraw her consent to the
   Agreement        by    providing        written      notice     of     withdrawal
   received by Board’s attorney, John L. Ross, Thompson, Coe,
   Cousins & Irons, L.L.P., 700 North Pearl Street, Suite 2500,
   Dallas, Texas 75201, email: jross@thompsoncoe.com, fax
   (214) 871-8209.
   8. Except to the extent as may be specifically provided otherwise in this

Agreement, the foregoing releases are intended to be a general release of all

claims, so, to the extent Cutrer may be deemed to still possess any viable

claims or causes of action against the Board Released Parties, Cutrer hereby

assigns to the Board Released Parties all claims she has of any kind against the

Board Released Parties.

   9. Cutrer agrees and acknowledges she is no longer an employee of Board

and Cutrer agrees she will never seek or accept further employment with The

Board   or   with   any   affiliated   entity.   For   purposes   of    this   provision,

“employment” or “further employment” includes the provision of labor or

services in any capacity, whether as an employee, contract employee,

independent contractor, or otherwise.

   10. This settlement is the compromise of doubtful and disputed claims, the

liability for which and the amount of damages for which, if any, are uncertain

and speculative. This Agreement is being entered into solely for the purpose of

avoiding the expense, annoyance, and uncertainty of continued litigation, and

to buy peace. Nothing contained in this Agreement shall be construed as an


                                           4
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20           Page 8 of 55 PageID 1008



admission of liability by or on behalf of any Party, all such liability being

expressly denied.

   11. Cutrer further agrees existence of this Agreement as well as its terms

will be kept strictly confidential, except to state “the matter has been resolved

by the parties.” Disclosure by Cutrer shall be limited to:

       a. immediate family members who agree to be bound by the

   confidentiality provisions of this paragraph;

       b.   professional     representatives,   e.g.,   attorneys,   tax   advisors,   or
   accountants, with a need to know; and

       c. to the Internal Revenue Service, other government agency if required

   by law, or as may be otherwise required by law.

   12. Nothing contained in this Agreement releases Cutrer from any

obligations Cutrer may have to the Board under any existing agreement or

under applicable law, e.g., the obligation of returning to the Board all records,

data, equipment, information, or other property belonging to the Board.

   13. In addition to the confidentiality requirements required by the

preceding paragraphs, Cutrer further agrees she and her agents and

representatives shall not:

       a. publish, discuss with any person, or otherwise disseminate to any

   person (including, without limitation, members of the print, broadcast or

   on-line media or social networks), other than Claimant’s legal counsel, the

   allegations made in the Charge; or

       b. commercially exploit Cutrer’s employment with the Board, her

   disputes with the Board, or the allegations made against any Board

   Released Party including, without limitation, through participation in any

   book, movie, media event, interview, or any other publication, serving as an


                                          5
 Case 4:18-cv-00159-O Document 65 Filed 08/28/20      Page 9 of 55 PageID 1009



   expert witness or consultant in any matter involving any Board Released

   Party, or otherwise; or

       c. make any disparaging comments about or concerning any Board

   Released Party. For purposes of this subparagraph, excluding the contents

   of this document, “disparaging” means:

           (1) a defamatory statement at common law;

           (2) a false statement of fact; or

           (3) a statement or remark which discredits or detracts from the
       reputation, business, or professional standing of any Board Released

       Party.

       d. Persons, if any, to whom a disclosure is made pursuant to

   paragraphs 11(a) and 11(b) of this Agreement, shall be deemed agents of

   Cutrer for purposes of paragraph 13 of this Agreement.
   Provided, however, nothing in the foregoing paragraph shall be construed

to apply to statements made: (1) during the course of actual future litigation, if

any, between Claimant and the Board and in connection with the prosecution

or defense of claims made therein; or (2) during truthful testimony made or

given pursuant to a subpoena for testimony or as otherwise may be required by

law.

   14. Each signatory warrants and represents:

       a. Such person has the authority to bind the Party for whom such

   person acts.

       b. Before the execution of this Agreement, each Party has fully informed

   themselves concerning the terms, contends, provisions and effects of this

   Agreement, and all facts and conditions sufficient and necessary to the

   decision to execute this Agreement, they have read all of the terms of this

   Agreement and they agree to them.
                                         6
Case 4:18-cv-00159-O Document 65 Filed 08/28/20    Page 10 of 55 PageID 1010



      c. Each Party has relied upon the advice and comment of their own

   attorneys and is entering into this Agreement of their own free will and

   accord, without duress or other compulsion.

      d. The claims, suits, rights, and/or interests which are the subject

   matter of this matter are owned by the Party asserting same, have not been

   assigned, transferred or sold, and are free of encumbrance.

      e. This Agreement sets forth the entire consideration for this Agreement,

   and all agreements and understandings between the Parties are embodied
   and expressed in this document. In this regard, the Parties expressly

   warrant no agent, servant, employee, attorney, representative, or any other

   person representing or claiming to represent any other Party has made any

   representations, promises, or statements of any kind to them or their

   representatives to induce them to enter into this Agreement, other than

   those expressly contained in this Agreement, and reliance on any

   representation, promise, or statement not contained in this Agreement

   would be unintended and unjustified.

      f. This Agreement embodies, merges, and integrates all prior and

   current agreements and understandings of the Parties, and may not be

   clarified, modified, changed, or amended except in writing signed by the

   person or entity against whom the clarification, modification, change, or

   amendment is being offered or enforced.

      g. Each Party has substantial experience in negotiating contracts. This

   Agreement is the product of negotiations among the Parties, and, therefore,

   no Party to this Agreement shall be charged with having promulgated this

   Agreement.

   15. Cutrer warrants that she is not relying on the judgment or advice of the

Board or its counsel concerning the tax consequences, if any, of this
                                      7
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 11 of 55 PageID 1011
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 12 of 55 PageID 1012
     Case
Joshua    4:18-cv-00159-O Document 65 Filed
       Graham                                08/28/20
                                         Friday, August 28,Page  1322:24:37
                                                            2020 at of 55 Central
                                                                            PageIDDaylight
                                                                                   1013 Time

 Subject: Medicare / lien informa/on REQUIRED 2017004585
 Date: Friday, April 14, 2017 at 1:29:30 PM Central Daylight Time
 From: Ross, John <JRoss@thompsoncoe.com>
 To:      Joshua Graham <jsg@joshuagraham.com>, Jade Stampley <jastampley@joshuagraham.com>

 Joshua,

 Based on your client’s information, we have been informed that Kathie Cutrer is a
 Current Medicare Beneficiary as of 12/1/2016 according to the Benefits
 Coordination & Recovery Center (BCRC) telephonic confirmation system.

 Accordingly, by law, before settlement funds can be paid, you will need to obtain and
 provide documentation from CMS/Medicare specifically confirming that there are no
 conditional liens for treatment rendered which would need to be satisfied from said
 proceeds.

 As soon as you are able to provide the required documentation we can then fund the
 settlement in accordance with the terms of the settlement agreement.

 Thank you.

 Regards,

 John

 JOHN L. ROSS*
 PARTNER-IN-CHARGE, LABOR & EMPLOYMENT SECTION
 THOMPSON, COE, COUSINS & IRONS, L.L.P.
 DALLAS!!AUSTIN!!HOUSTON!!NEW ORLEANS!!ST. PAUL!!LOS ANGELES (THOMPSON, COE & O’MEARA)
 PLAZA OF THE AMERICAS
 700 North Pearl Street, Suite 2500
 Dallas, Texas 75201

 Direct Dial: (214) 871-8206
 Fax:         (214) 871-8209
 Mobile:      (214) 498-3282

 *Board Certified, Labor & Employment Law
 *Board Certified, Civil Trial Law
   Texas Board of Legal Specialization
 Former Regional Attorney, EEOC Dallas District Office
 Internet:           jross@thompsoncoe.com
 Web Site:           http://www.thompsoncoe.com/
 Resume:             http://www.thompsoncoe.com/Attorneys/JohnLRoss
 Labor & Emp.:        http://www.thompsoncoe.com/Practices/LaborEmployment
 Newsletters:        http://www.thompsoncoe.com/NewsPublications/Newsletters




                                                                                              Page 1 of 2
     Case 4:18-cv-00159-O Document 65 Filed 08/28/20                                Page 14 of 55 PageID 1014

ConﬁdenHality NoHce: This e-mail message is for the sole use of the intended recipient(s) and may contain conﬁden/al and
privileged informa/on exempt from disclosure under applicable law. Unauthorized review, use, disclosure, or distribu/on is
strictly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy the original and
all copies of the message. Thank you.

Tax Advice Disclosure: Any U.S. federal tax advice contained in this communica/on, including any a_achment(s), unless
expressly stated otherwise, was and is not intended or wri_en to be used, and cannot be used, for the purpose of (1) avoiding
penal/es under the Internal Revenue Code or (2) promo/ng, marke/ng or recommending to another party any ma_ers
addressed herein.




                                                                                                                             Page 2 of 2
     Case
Joshua    4:18-cv-00159-O Document 65Thursday,
       Graham                           Filed 08/28/20
                                               February 27,Page
                                                           2020 at15 of 55 Central
                                                                   20:24:48 PageID    1015 Time
                                                                                   Standard

 Subject:    RE: From Kathie Cutrer
 Date:       Monday, April 17, 2017 at 11:05:30 AM Central Daylight Time
 From:       Ross, John <JRoss@thompsoncoe.com>
 To:         Joshua Graham <jsg@joshuagraham.com>
 AFachments: image001.jpg

 I thought we were going to discuss this further today, after I had a chance to speak
 with my client?

 From: Joshua Graham [mailto:jsg@joshuagraham.com]
 Sent: Monday, April 17, 2017 9:25 AM
 To: Ross, John
 Cc: Jade Stampley
 Subject: From Kathie Cutrer

 Mr. Ross,

 AKer discussing the circumstances with Ms. Cutrer, she revokes her assent to the seOlement contract that she
 signed last week on April 13, 2017. Please arrange for your client to restore the accommodaRons that Ms.
 Cutrer previously had and coordinate her return to work, pending her physician’s release.

 RespecTully,

 Joshua Graham
 AOorney & Counselor at Law

 Joshua Graham & Associates, PLLC
 Water Gardens Place
 100 E 15th Street, Suite 635
 Fort Worth, Texas 76102
 T: 817-789-4000
 F: 817-789-4001




 *** CONFIDENTIALITY NOTICE: This electronic transmission and any documents or other writings
 sent with it constitute confidential information which is intended only for the named recipient and
 which may be legally privileged. If you have received this communication in error, do not read it.
 Please reply to the sender at Joshua Graham & Associates, PLLC that you have received the message in
 error. Then delete it. Any disclosure, copying, distribution or the taking of any action concerning the
 contents of this communication or any attachment(s) by anyone other than the named recipient is
 strictly prohibited. ***




                                                                                                        Page 1 of 1
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 16 of 55 PageID 1016
     Case
Joshua    4:18-cv-00159-O Document 65 Filed
       Graham                                08/28/20
                                         Friday, August 28,Page  1722:27:44
                                                            2020 at of 55 Central
                                                                            PageIDDaylight
                                                                                   1017 Time

 Subject:    RE: Medicare / lien informa2on REQUIRED 2017004585
 Date:       Saturday, April 15, 2017 at 9:09:41 AM Central Daylight Time
 From:       Ross, John <JRoss@thompsoncoe.com>
 To:         Joshua Graham <jsg@joshuagraham.com>
 AGachments: image001.jpg

 Your client voluntarily, contractually terminated her employment.

 No obligation to pay has yet arisen because your client has not, yet, satisfied the
 conditions precedent to payment. No obligation to pay has, yet, arisen. Until the
 conditions precedent to payment have been satisfied, this is all much ado about
 nothing—an academic discussion about how many angels can stand on the end of a
 pin—and your client has no standing to sue on the contract.

 From: Joshua Graham [mailto:jsg@joshuagraham.com]
 Sent: Saturday, April 15, 2017 9:00 AM
 To: Ross, John
 Subject: Re: Medicare / lien information REQUIRED 2017004585

 We aren't going to because your client had indicated that it will not pay unless we provide proof from
 CMS. Instead we are going sue your client to find out if your interpretation of the law is correct and
 then we can fulfill the conditions. In the mean time, I expect that your client will welcome my client
 back to work with open arms and accommodate her disability.

 Joshua Graham
 Attorney & Counselor at Law

 Joshua Graham & Associates, PLLC
 Water Gardens Place
 100 E 15th Street, Suite 635
 Fort Worth, Texas 76102
 T: 817-789-4000
 F: 817-789-4001

 From: Ross, John <JRoss@thompsoncoe.com>
 Sent: Saturday, April 15, 2017 8:57:34 AM
 To: Joshua Graham
 Subject: RE: Medicare / lien informa2on REQUIRED 2017004585

 Let me know when you’ve satisfied the conditions precedent.

 From: Joshua Graham [mailto:jsg@joshuagraham.com]
 Sent: Saturday, April 15, 2017 8:56 AM
 To: Ross, John
 Subject: Re: Medicare / lien information REQUIRED 2017004585

 Well, if your client does not pay, we will file another EEOC charge for retaliation and preemptively sue
 it to ask a federal court to interpret what the law is. Your client is acting in bad faith. The law
 addresses primary payments for services that could otherwise be paid for by Medicare. Your settlement
 agreement states, not that it is a payment for damages but a payment to avoid the expenses and

                                                                                                     Page 1 of 5
    Case 4:18-cv-00159-O Document 65 Filed 08/28/20                Page 18 of 55 PageID 1018

annoyance of a suit. Get ready for both.

Joshua Graham
Attorney & Counselor at Law

Joshua Graham & Associates, PLLC
Water Gardens Place
100 E 15th Street, Suite 635
Fort Worth, Texas 76102
T: 817-789-4000
F: 817-789-4001

From: Ross, John <JRoss@thompsoncoe.com>
Sent: Saturday, April 15, 2017 8:44:47 AM
To: Joshua Graham
Subject: RE: Medicare / lien informa2on REQUIRED 2017004585

You need to re-read the settlement agreement regarding conditions precedent to
payment. No obligation to pay has yet arisen, since the conditions precedent to
payment have not, yet, been satisfied.

Under Texas law, compliance with the law is an implied term of all contracts.

At the time your client filed her EEOC Charge, she was still employed. Accordingly,
her claim, which was settled, did not involve any claim for back pay. The only
damages she could have had would have would have been compensatory/personal
in nature and, therefore, subject to CMS requirements.

From: Joshua Graham [mailto:jsg@joshuagraham.com]
Sent: Saturday, April 15, 2017 8:25 AM
To: Jade Stampley; Ross, John
Subject: Re: Medicare / lien information REQUIRED 2017004585

John,

This is not a personal injury, worker's comp claim, or anything involving medical reimbursements. I
disagree with the assessments that ALL settlements are subject to this rule and demand payment on
behalf of my client within the seven days required by our contract. Please respond agreeing to such. If
you don't not agree by end of business in Tuesday, I will instruct my client to withdraw the settlement
agreement and we will ask the EEOC to proceed.

Joshua Graham
Attorney & Counselor at Law

Joshua Graham & Associates, PLLC
Water Gardens Place
100 E 15th Street, Suite 635
Fort Worth, Texas 76102
T: 817-789-4000
F: 817-789-4001

From: Ross, John <JRoss@thompsoncoe.com>

                                                                                                    Page 2 of 5
    Case 4:18-cv-00159-O Document 65 Filed 08/28/20                  Page 19 of 55 PageID 1019

Sent: Friday, April 14, 2017 2:21:25 PM
To: Joshua Graham; Jade Stampley
Subject: RE: Medicare / lien informa2on REQUIRED 2017004585

Unfortunately, this is federal law and, therefore, not something negotiable. You can
thank Obama, Obamacare, and the Democrats in the 2010 Congress. . .

https://www.cms.gov/Medicare/Coordination-of-Benefits-and-Recovery/Attorney-
Services/Attorney-Services.html

http://www.wardandsmith.com/articles/medicare-affect-personal-injury-
settlement-nc

https://lienblog.wordpress.com/2010/07/02/the-idiot%E2%80%99s-guide-to-
medicare-lien-resolution/

From: Joshua Graham [mailto:jsg@joshuagraham.com]
Sent: Friday, April 14, 2017 1:33 PM
To: Ross, John; Jade Stampley
Subject: RE: Medicare / lien information REQUIRED 2017004585

John,

Her beneﬁts don’t start un2l June, which is why we requested her insurance to con2nue. Does this change
anything? And frankly, I have never had an opposing party run this type of check. Can we handle this on our
end rather than have y’all in the middle?

Joshua Graham
A_orney & Counselor at Law

Joshua Graham & Associates, PLLC
Water Gardens Place
100 E 15th Street, Suite 635
Fort Worth, Texas 76102
T: 817-789-4000
F: 817-789-4001




                                                                                                        Page 3 of 5
    Case 4:18-cv-00159-O Document 65 Filed 08/28/20                Page 20 of 55 PageID 1020

From: Ross, John [mailto:JRoss@thompsoncoe.com]
Sent: Friday, April 14, 2017 1:30 PM
To: Joshua Graham <jsg@joshuagraham.com>; Jade Stampley <jastampley@joshuagraham.com>
Subject: Medicare / lien informa2on REQUIRED 2017004585

Joshua,

Based on your client’s information, we have been informed that Kathie Cutrer is a
Current Medicare Beneficiary as of 12/1/2016 according to the Benefits
Coordination & Recovery Center (BCRC) telephonic confirmation system.

Accordingly, by law, before settlement funds can be paid, you will need to obtain and
provide documentation from CMS/Medicare specifically confirming that there are no
conditional liens for treatment rendered which would need to be satisfied from said
proceeds.

As soon as you are able to provide the required documentation we can then fund the
settlement in accordance with the terms of the settlement agreement.

Thank you.

Regards,

John

JOHN L. ROSS*
PARTNER-IN-CHARGE, LABOR & EMPLOYMENT SECTION
THOMPSON, COE, COUSINS & IRONS, L.L.P.
DALLAS!!AUSTIN!!HOUSTON!!NEW ORLEANS!!ST. PAUL!!LOS ANGELES (THOMPSON, COE & O’MEARA)
PLAZA OF THE AMERICAS
700 North Pearl Street, Suite 2500
Dallas, Texas 75201

Direct Dial: (214) 871-8206
Fax:         (214) 871-8209
Mobile:      (214) 498-3282

*Board Certified, Labor & Employment Law
*Board Certified, Civil Trial Law
  Texas Board of Legal Specialization
Former Regional Attorney, EEOC Dallas District Office
Internet:           jross@thompsoncoe.com
Web Site:           http://www.thompsoncoe.com/
Resume:             http://www.thompsoncoe.com/Attorneys/JohnLRoss
Labor & Emp.:        http://www.thompsoncoe.com/Practices/LaborEmployment
Newsletters:        http://www.thompsoncoe.com/NewsPublications/Newsletters




                                                                                               Page 4 of 5
     Case 4:18-cv-00159-O Document 65 Filed 08/28/20                                Page 21 of 55 PageID 1021

ConﬁdenJality NoJce: This e-mail message is for the sole use of the intended recipient(s) and may contain conﬁden2al and
privileged informa2on exempt from disclosure under applicable law. Unauthorized review, use, disclosure, or distribu2on is
strictly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy the original and
all copies of the message. Thank you.

Tax Advice Disclosure: Any U.S. federal tax advice contained in this communica2on, including any a_achment(s), unless
expressly stated otherwise, was and is not intended or wri_en to be used, and cannot be used, for the purpose of (1) avoiding
penal2es under the Internal Revenue Code or (2) promo2ng, marke2ng or recommending to another party any ma_ers
addressed herein.
*** CONFIDENTIALITY NOTICE: This electronic transmission and any documents or other writings
sent with it constitute confidential information which is intended only for the named recipient and
which may be legally privileged. If you have received this communication in error, do not read it.
Please reply to the sender at Joshua Graham & Associates, PLLC that you have received the message in
error. Then delete it. Any disclosure, copying, distribution or the taking of any action concerning the
contents of this communication or any attachment(s) by anyone other than the named recipient is
strictly prohibited. ***
*** CONFIDENTIALITY NOTICE: This electronic transmission and any documents or other writings
sent with it constitute confidential information which is intended only for the named recipient and
which may be legally privileged. If you have received this communication in error, do not read it.
Please reply to the sender at Joshua Graham & Associates, PLLC that you have received the message in
error. Then delete it. Any disclosure, copying, distribution or the taking of any action concerning the
contents of this communication or any attachment(s) by anyone other than the named recipient is
strictly prohibited. ***
*** CONFIDENTIALITY NOTICE: This electronic transmission and any documents or other writings
sent with it constitute confidential information which is intended only for the named recipient and
which may be legally privileged. If you have received this communication in error, do not read it.
Please reply to the sender at Joshua Graham & Associates, PLLC that you have received the message in
error. Then delete it. Any disclosure, copying, distribution or the taking of any action concerning the
contents of this communication or any attachment(s) by anyone other than the named recipient is
strictly prohibited. ***
*** CONFIDENTIALITY NOTICE: This electronic transmission and any documents or other writings
sent with it constitute confidential information which is intended only for the named recipient and
which may be legally privileged. If you have received this communication in error, do not read it.
Please reply to the sender at Joshua Graham & Associates, PLLC that you have received the message in
error. Then delete it. Any disclosure, copying, distribution or the taking of any action concerning the
contents of this communication or any attachment(s) by anyone other than the named recipient is
strictly prohibited. ***




                                                                                                                             Page 5 of 5
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 22 of 55 PageID 1022
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 23 of 55 PageID 1023
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 24 of 55 PageID 1024
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 25 of 55 PageID 1025
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 26 of 55 PageID 1026
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 27 of 55 PageID 1027
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 28 of 55 PageID 1028
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 29 of 55 PageID 1029
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 30 of 55 PageID 1030
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 31 of 55 PageID 1031
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 32 of 55 PageID 1032
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 33 of 55 PageID 1033
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 34 of 55 PageID 1034
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 35 of 55 PageID 1035
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 36 of 55 PageID 1036
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 37 of 55 PageID 1037
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 38 of 55 PageID 1038
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 39 of 55 PageID 1039
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 40 of 55 PageID 1040
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 41 of 55 PageID 1041
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 42 of 55 PageID 1042
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 43 of 55 PageID 1043
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 44 of 55 PageID 1044
Case 4:18-cv-00159-O Document 65 Filed 08/28/20   Page 45 of 55 PageID 1045
     Case: 18-11092       Document: 00515210913       Page: 1     Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20           Page 46 of 55 PageID 1046



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                      No. 18-11092                  November 22, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
KATHIE CUTRER,

                Plaintiff - Appellant,

v.

TARRANT COUNTY LOCAL WORKFORCE DEVELOPMENT BOARD,
doing business as Tarrant County Workforce Solutions;
INSPERITY INCORPORATED,

                Defendants - Appellees.




                    Appeal from the United States District Court
                         for the Northern District of Texas


Before WIENER, GRAVES, and OLDHAM, Circuit Judges. *
ANDREW S. OLDHAM, Circuit Judge:
      Kathie Cutrer worked for the Tarrant County Workforce Development
Board d/b/a “Workforce Solutions” for 17 years. Workforce Solutions fired
Cutrer six months before she would’ve been eligible for retirement. Cutrer sued
for discrimination. Workforce Solutions says it’s basically the State of Texas
and hence enjoys state sovereign immunity. We disagree.



      *   Judges Wiener and Graves concur in the judgment only.
     Case: 18-11092       Document: 00515210913          Page: 2     Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20              Page 47 of 55 PageID 1047
                                       No. 18-11092

                                              I.
       The Texas Workforce Investment Act establishes a multi-tiered
workforce development system. See TEX. GOV’T CODE §§ 2308.001–.403; Arbor
E & T, LLC v. Lower Rio Grande Valley Workforce Dev. Bd., Inc., 476 S.W.3d
25, 31 (Tex. App.—Corpus Christi 2013, no pet.). The top tier is the Texas
Workforce Commission (“TWC”). TWC is “a state agency established to operate
an integrated workforce development system in [Texas] . . . and to administer
the unemployment compensation insurance program in [the] state.” TEX. LAB.
CODE § 301.001(a). The bottom tier is comprised of local workforce
development boards, like Workforce Solutions. Such local boards “plan and
oversee the delivery of workforce training and services,” and “evaluate
workforce development in [their respective] workforce development area[s].”
TEX. GOV’T CODE § 2308.253(a).
       Under Texas law, the political leaders in a “workforce development area”
can agree to create a local workforce development board. See ibid. Here, the
“workforce development area” is Tarrant County, Texas. In 1996, three local
government leaders in Tarrant County—the mayor of Fort Worth, the mayor
of Arlington, and the county judge of Tarrant
1—agreed     to create such a board. Today, that board does business as
“Workforce Solutions.” All or almost all of Workforce Solutions’ employees are
co-employed by a for-profit company called Insperity, Inc.


       1 The position of county judge is a remnant of Texas’s time as part of Mexico. Title II,
Section VII of the 1827 Constitution of the State of Coahuila and Texas established
Ayuntamientos (town councils), charged with municipal administration. And under Article
159 of the 1827 Constitution, the council was to include “Alcades.” “Alcade” is a Spanish term
for a magistrate who performs both executive and judicial functions. Today, the county judge
principally serves as the chief executive of a Texas county. See TEX. CONST. art. V, §§ 16, 18.
But in keeping with the historical pedigree of the office, a county judge still performs some
judicial functions. See, e.g., TEX. EST. CODE § 1002.008(a)(1); TEX. HEALTH & SAFETY CODE
§§ 571.012, 573.012.


                                              2
     Case: 18-11092       Document: 00515210913          Page: 3     Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20               Page 48 of 55 PageID 1048
                                       No. 18-11092

       Workforce Solutions hired Cutrer on May 29, 2000. (It is unclear from
the record whether Cutrer was co-employed by Insperity.) Sometime around
August 22, 2000, Cutrer was injured in a car accident. Those injuries included
a broken neck, which required multiple surgeries and a double spinal fusion.
For a time, Workforce Solutions accommodated Cutrer’s well-documented
disabilities. It stopped doing so in 2016. The same year, Workforce Solutions
and Cutrer’s supervisor allegedly engaged in various acts of discrimination.
       Then Workforce Solutions fired Cutrer. The parties agreed in writing to
settle Cutrer’s various complaints for $33,750. But, adding insult to injury,
Workforce Solutions reneged on the settlement agreement, retroactively
changed Cutrer’s employment status from “voluntary termination” to
“termination for poor job performance,” and used her personal information in
violation of the Fair Credit Reporting Act (“FCRA”).
       Cutrer sued both Workforce Solutions and Insperity for discrimination,
retaliation,    post-employment         retaliation     under      the    Americans       with
Disabilities Act (“ADA”), and for violations of the FCRA. Workforce Solutions
moved to dismiss under Federal Rule of Civil Procedure 12(b)(1) on the ground
that it enjoys “sovereign immunity.” The district court granted the motion.
Cutrer timely appealed. 2
                                              II.
       Sovereign immunity has ancient origins. It dates at least as far back as
Bracton in the thirteenth century. See, e.g., 2 BRACTON, DE LEGIBUS ET
CONSUETUDINIBUS ANGLIAE 33 (George Woodbine ed., Samuel Thorne trans.


       2 The district court also granted Insperity’s motion to dismiss under Rule 12(b)(6).
Cutrer’s opening brief says nothing about Insperity. So her claims against Insperity are
forfeited. See United States v. Thibodeaux, 211 F.3d 910, 912 (5th Cir. 2000) (“It has long
been the rule in this circuit that any issues not briefed on appeal are [forfeited].”); see also
Melton v. Teachers Ins. & Annuity Ass’n of Am., 114 F.3d 557, 561 (5th Cir. 1997). We address
only her claims against Workforce Solutions.


                                               3
    Case: 18-11092     Document: 00515210913     Page: 4   Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20     Page 49 of 55 PageID 1049
                                  No. 18-11092

1968) (London 1569 ed., folio 5b, Bk. I, ch. 8); Louis L. Jaffe, Suits Against
Governments and Officers: Sovereign Immunity, 77 HARV. L. REV. 1, 2 (1963)
(“By the time of Bracton (1268) it was settled doctrine that the King could not
be sued eo nomine in his own courts.”). And it derives from the sovereignty of
the King: “[T]he law ascribes to the king the attribute of sovereignty, or pre-
eminence,” which means he is “accountable to no man,” and “no suit or action
can be brought against [him], even in civil matters, because no court can have
jurisdiction over him.” 1 WILLIAM BLACKSTONE, COMMENTARIES *241–42; see
also RICHARD H. FALLON, JR. ET AL., HART & WECHSLER’S THE FEDERAL
COURTS AND THE FEDERAL SYSTEM 877–80 (7th ed. 2015) [hereinafter HART &
WECHSLER].
      At our Nation’s Founding, one of the Anti-Federalists’ concerns was
whether the States would enjoy sovereign immunity in the new Article III
courts. The States were laboring under more than $200 million in
Revolutionary War debt. That made the Anti-Federalists worry that the State-
Citizen Clause in Article III, § 2 would allow out-of-state citizens to use the
federal courts to sue States and collect the debts. For example, Brutus said the
State-Citizen Clause was “improper, because it subjects a state to answer in a
court of law, to the suit of an individual.” Brutus XIII (Feb. 21, 1788), in 2 THE
COMPLETE ANTI-FEDERALIST 429 (Herbert Storing ed. 1981). Federal Farmer
was blunter:
      How far it may be proper to admit a foreigner or the citizen of
      another state to bring actions against state governments, which
      have failed in performing so many promises made during the war,
      is doubtful: How far it may be proper so to humble a state, as to
      bring it to answer to an individual in a court of law, is worthy of
      consideration; the states are now subject to no such actions, and
      this new jurisdiction will subject the states, and many defendants
      to actions, and processes, which were not in the contemplation of
      the parties, when the contract was made; all engagements existing


                                        4
     Case: 18-11092       Document: 00515210913         Page: 5    Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20             Page 50 of 55 PageID 1050
                                      No. 18-11092

       between . . . states and citizens of other states were made [with]
       the parties contemplating the remedies then existing on the laws
       of the states—and the new remedy proposed to be given in the
       federal courts, can be founded on no principle whatever.
Letters from the Federal Farmer III (Oct. 10, 1787), in 2 THE COMPLETE ANTI-
FEDERALIST, supra, at 245.
       As with so many of the Anti-Federalists’ concerns, Hamilton tried to
dismiss this one as “a supposition which has excited some alarm upon very
mistaken grounds.” THE FEDERALIST NO. 81, at 487 (Alexander Hamilton)
(Clinton Rossiter ed., 1961). And Hamilton insisted the federal courts wouldn’t
dare entertain individuals’ suits against the States: “It is inherent in the
nature of [a State’s] sovereignty not to be amenable to the suit of an individual
without its consent.” Ibid. It took less than five years to prove Hamilton wrong.
See Chisholm v. Georgia, 2 U.S. (2 Dall.) 419 (1793).
       That’s how we got the Eleventh Amendment. Principality of Monaco v.
Mississippi, 292 U.S. 313, 325 (1934) (noting the Chisholm “decision created
such a shock of surprise that the Eleventh Amendment was at once proposed
and adopted”). That Amendment prohibits an individual from suing a foreign
state in federal court (as Chisholm had). Shortly after Congress gave the courts
federal question jurisdiction in 1875, the Supreme Court held that sovereign
immunity also prohibits an individual from suing his home state in federal
court. See Hans v. Louisiana, 134 U.S. 1 (1890). From Hans to today, the
Supreme Court has extended a broad host of immunities to States haled into
federal court. See, e.g., Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 67–72
(1996); Monaco, 292 U.S. at 329–30. 3


       3 The text of the Eleventh Amendment provides: “The Judicial power of the United
States shall not be construed to extend to any suit in law or equity, commenced or prosecuted
against one of the United States by Citizens of another State, or by Citizens or Subjects of
any Foreign State.” U.S. CONST. amend XI. That text says nothing about a suit brought by a
citizen against her home state. See, e.g., William Baude, Sovereign Immunity and the


                                             5
     Case: 18-11092      Document: 00515210913         Page: 6    Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20            Page 51 of 55 PageID 1051
                                      No. 18-11092

       But on the very same day the Court decided the canonical Hans case, it
emphasized that state sovereign immunity does not protect a political
subdivision of the State. See Lincoln County v. Luning, 133 U.S. 529 (1890). In
that case, a federal court rendered judgment against a county and forced it to
honor certain bonds and coupons. That’s the very thing Brutus and Federal
Farmer worried federal courts would do to States under Article III. But Lincoln
County held that only the State is immune from suit in federal court:
       [W]hile the county is territorially a part of the state, yet politically
       it is also a corporation created by, and with such powers as are
       given to it by, the state. In this respect, it is a part of the state only
       in that remote sense in which any city, town, or other municipal
       corporation may be said to be a part of the state.
Id. at 530. The same rule has endured ever since. See HART & WECHSLER,
supra, at 921.
       Lincoln County makes this an open-and-shut case: Because Tarrant
County, the City of Arlington, and the City of Fort Worth are not the State of
Texas, they obviously cannot confer the State’s sovereign immunity upon a
board by interlocal agreement. They can’t give what they don’t have.

                                            III.
       Workforce Solutions nonetheless insists it should be treated like the
sovereign State of Texas—even though it’s in no sense the sovereign. It rests



Constitutional Text, 103 VA. L. REV. 1, 6–7 (2017); John F. Manning, The Eleventh
Amendment and the Reading of Precise Constitutional Texts, 133 YALE L.J. 1663, 1666 (2004).
But a long line of precedent holds that “the Eleventh Amendment accomplished much more:
It repudiated the central premise of Chisholm that the jurisdictional heads of Article III
superseded the sovereign immunity that the States possessed before entering the Union.”
College Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 669 (1999);
see also Alden v. Maine, 527 U.S. 706, 736 (1999) (“[T]he bare text of the Amendment is not
an exhaustive description of the States’ constitutional immunity from suit.”). That immunity
extends to States haled into state courts, see Alden, 527 U.S. at 759–60, and federal non-
courts (like administrative agencies), see Fed. Mar. Comm’n v. S.C. State Ports Auth., 535
U.S. 743, 747 (2002).


                                             6
    Case: 18-11092     Document: 00515210913     Page: 7   Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20     Page 52 of 55 PageID 1052
                                  No. 18-11092

that counterintuitive argument on the so-called “Clark factors,” which derive
from our decision in Clark v. Tarrant County, 798 F.2d 736 (5th Cir. 1986).
Here too Workforce Solutions falls far short.
      In Clark, we held that sovereign immunity applies not only to the State
itself but also to “an arm of the state.” Id. at 744. Then we identified six
“factors” that influence our determination of whether something is an “arm of
the state.” Ibid. Those “factors” are:
      (1) “whether the state statutes and case law view the [entity] as an
      arm of the state”;
      (2) “the source of the entity’s funding, since an important goal of
      the Eleventh Amendment is the protection of state treasuries”;
      (3) “the entity’s degree of local autonomy”;
      (4) “whether the entity is concerned primarily with local, as
      opposed to statewide, problems”;
      (5) “whether the entity has the authority to sue and be sued in its
      own name”; and
      (6) “whether [the entity] has the right to hold and use property.”
Id. at 744–45. No factor or combination of them is necessary. None is sufficient.
And Clark says nothing about how to “balance” them. As Justice Scalia once
pointed out in similar circumstances, “the scale analogy is not really
appropriate, since the interests on both sides are incommensurate. It is more
like judging whether a particular line is longer than a particular rock is heavy.”
Bendix Autolite Corp. v. Midwesco Enters., Inc., 486 U.S. 888, 897 (1988)
(Scalia, J., concurring in judgment). Such “tests” have all the precision of a
blunderbuss.
      Still, we’ve made two things clear. First, an entity that asserts sovereign
immunity under Clark bears the burden of demonstrating that it’s an “arm of
the state.” See, e.g., Skelton v. Camp, 234 F.3d 292, 297 (5th Cir. 2000)
(collecting cases). And second, Clark’s money factor deserves “the most



                                         7
     Case: 18-11092       Document: 00515210913         Page: 8    Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20             Page 53 of 55 PageID 1053
                                      No. 18-11092

weight.” Black v. N. Panola Sch. Dist., 461 F.3d 584, 596 (5th Cir. 2006). So
we’ve given Workforce Solutions multiple opportunities to carry its burden. 4
And we’ve endeavored at length to identify where Workforce Solutions would
get the money to pay an adverse judgment in this case. That endeavor has been
frustrating, to put it mildly.
       In its brief on the merits, Workforce Solutions insists it is “wholly
dependent on public funding.” But it doesn’t specify that “public funding”
means state funds (as opposed to, say, local funds). And Workforce Solutions’
annual report suggests it receives $486,185 in “Other Fund Sources” that are
not tethered to any public fisc (federal, state, or local).
       Workforce Solutions also relies upon a declaration from its general
counsel. The declaration says: “Any judgment against Workforce Solutions
could put funds from the state treasury at risk.” That’s a bold claim. And you
might wonder how or why it’s true. Unfortunately, the general counsel does
not elaborate. And it’s not self-evident from the record how or why a judgment
against a local board formed by interlocal agreement could or would be passed
through to the State. Workforce Solutions concedes the State appropriates zero
dollars directly to it or any other local development board. Workforce Solutions



       4 Workforce Solutions moved to dismiss Cutrer’s complaint for lack of subject-matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1), and it contends Cutrer bears the
burden of proving Workforce Solutions is not entitled to sovereign immunity. It’s unclear
whether and to what extent the Eleventh Amendment deprives a federal court of subject-
matter jurisdiction to hear a case that arises under a federal statute. Compare Caleb Nelson,
Sovereign Immunity as a Doctrine of Personal Jurisdiction, 115 HARV. L. REV. 1559, 1615–
17 (2002) (arguing that the Eleventh Amendment deprives federal courts of subject-matter
jurisdiction only over diversity cases against States, and that sovereign immunity should be
available as a personal-jurisdiction defense in all other cases), with Lawrence C. Marshall,
Fighting the Words of the Eleventh Amendment, 102 HARV. L. REV. 1342, 1347 (1989) (arguing
that the Eleventh Amendment stripped the courts of the power to hear all suits between the
categories of parties listed in the Amendment, including those cases relying on federal-
question jurisdiction). Regardless of which party bears the burden, however, Workforce
Solutions is not entitled to sovereign immunity for the reasons explained below.


                                             8
     Case: 18-11092        Document: 00515210913           Page: 9      Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20                 Page 54 of 55 PageID 1054
                                         No. 18-11092

does not identify a single instance in the past where the State appropriated
more than zero dollars to pay a judgment against a local board. Nor does
Workforce Solutions explain how or why the State would or could do so in the
future.
       Given these ambiguities, we gave Workforce Solutions a final
opportunity to explain its avowed entitlement to sovereign immunity. After
argument, we asked for a supplemental brief explaining, inter alia, where
Workforce Solutions would get the money to pay a judgment for Cutrer.
Workforce Solutions filed a supplemental brief. But again, it raises more
questions than it answers. For example, Workforce Solutions says: “Potential
funding sources to pay an adverse judgment might include: A special
appropriation of the Texas Legislature; or Execution on the judgment by the
judgment-creditor-plaintiff on local bank accounts maintained by the Board.”
(emphases added). Might they include something else? What basis is there for
speculating that they include these two potentialities? Heaven only knows.
       All of this is made more bewildering by the fact that Workforce Solutions
previously agreed in writing to pay Cutrer $33,750. Where did it plan to get
that money? If all of its money somehow really belongs to the State of Texas,
did the State have to agree to that payment? And regardless, what law would
give Workforce Solutions the power to move its purportedly public money from
the State treasury to Cutrer’s bank account in the absence of a judgment?
Again, Workforce Solutions won’t say. 5 “It is a riddle, wrapped in a mystery,


       5  Workforce Solutions simply insists the State would, if necessary, readily pay a
judgment or settlement in this case. But, as far as we know, that’s not how Texas government
works. The General Appropriations Act requires every penny that leaves the State treasury
to be spent according to authorized purposes. See GENERAL APPROPRIATIONS ACT, 85th Leg.,
R.S., art. IX-1, § 1.01, Legislative Intent (“It is the purpose of the Legislature in enacting this
bill only to appropriate funds and to restrict and limit by its provisions the amount and
conditions under which the appropriations can be expended.”). Judgments and settlements
are no exception. See id., art. IX-77, § 16.04, Judgments and Settlements. For one, both the


                                                9
    Case: 18-11092        Document: 00515210913            Page: 10    Date Filed: 11/22/2019

 Case 4:18-cv-00159-O Document 65 Filed 08/28/20               Page 55 of 55 PageID 1055
                                        No. 18-11092

inside an enigma.” Winston Churchill, The Russian Enigma (BBC Broadcast,
Oct. 1, 1939).
       But when it comes to satisfying a burden of proof, enigmas won’t cut it.
A local board cannot invoke the ancient and august protections reserved to the
sovereign while steadfastly refusing to explain or identify how or why a money
judgment would in fact affect the sovereign. A party cannot carry its burden of
proof with equivocation and obfuscation.
                                        *      *       *
       Workforce Solutions is not the State of Texas. It’s a local board in Tarrant
County. We suppose it’s possible that judgments against such a local entity
could implicate the State’s treasury. But it’s not possible for such a local entity
to hide behind sovereign immunity when its briefs and the record reveal no
basis for it. If Workforce Solutions wants to be treated like the State of Texas,
it must explain why it is (for present purposes) the State of Texas.
       The judgment of the district court is REVERSED, and the case is
REMANDED for further proceedings consistent with this opinion.




Governor and the Attorney General must authorize the payment. Id. § 16.04(b)(1). And the
Attorney General must be satisfied that there was a valid “waiver of sovereign immunity or
[a] legislative resolution granting [the] litigant permission to sue.” Id. § 16.04(e)(8). We have
no evidence that the Attorney General approved the later-withdrawn settlement with Cutrer,
or that any state official thinks Workforce Solutions is entitled to pay its judgments with
appropriated funds. If there’s another way to pay the settlement with the State’s money,
again, Workforce Solutions doesn’t tell us.


                                              10
